Case 15-40821        Doc 44     Filed 01/31/19     Entered 01/31/19 12:40:45          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 40821
         Carolyn HARTFIELD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/30/2015.

         2) The plan was confirmed on 03/02/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/02/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 08/27/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-40821             Doc 44           Filed 01/31/19    Entered 01/31/19 12:40:45                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $45,045.00
           Less amount refunded to debtor                                $3,870.54

 NET RECEIPTS:                                                                                            $41,174.46


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,711.29
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $5,711.29

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Barclays Bank of Delaware                 Unsecured         235.00           NA              NA            0.00        0.00
 Capital One Bank                          Unsecured      3,802.00       3,975.58        3,975.58        999.66         0.00
 Chase Card                                Unsecured     10,839.00            NA              NA            0.00        0.00
 Cole Taylor Bank                          Secured           136.18        136.18          136.18        136.18         0.00
 Cole Taylor Bank                          Secured      122,226.00    120,035.35       120,035.35           0.00        0.00
 Cook County Treasurer                     Secured             0.00           NA              NA            0.00        0.00
 Foundation Finance Company                Secured       25,100.00     25,051.81        25,051.81     25,051.81    1,382.94
 Foundation Finance Company                Unsecured           0.00    25,582.75        25,582.75           0.00        0.00
 Four Seasons Heating 7 Air Conditioning   Unsecured         682.00           NA              NA            0.00        0.00
 Midland Funding LLC                       Unsecured          96.00        407.73          407.73        102.52         0.00
 Midland Funding LLC                       Unsecured      3,054.00       3,092.07        3,092.07        777.50         0.00
 Midland Funding LLC                       Unsecured         297.00        280.85          280.85          70.62        0.00
 Midland Funding LLC                       Unsecured         315.00        233.22          233.22          58.64        0.00
 Midland Funding LLC                       Unsecured      1,450.00       1,375.00        1,375.00        345.75         0.00
 Navient Solutions Inc                     Unsecured     28,710.00            NA              NA            0.00        0.00
 Portfolio Recovery Associates             Unsecured      4,916.00       4,916.65        4,916.65      1,236.29         0.00
 Quantum3 Group                            Unsecured           0.00    15,571.94        15,571.94      3,915.56         0.00
 Quantum3 Group                            Unsecured           0.00        212.25          212.25          53.37        0.00
 Quantum3 Group                            Unsecured         199.00        173.88          173.88          43.72        0.00
 Quantum3 Group                            Unsecured         123.00        123.40          123.40          27.65        0.00
 Select Portfolio Servicing Inc            Secured       45,721.00     45,818.88        45,818.88           0.00        0.00
 SST Inc                                   Unsecured      3,362.00       3,419.44        3,419.44        859.81         0.00
 Sterling Jewelers Inc DBA Kay Jeweler's   Unsecured      1,032.00         953.12          953.12        239.66         0.00
 United States Dept Of Education           Unsecured     52,291.00     51,960.69        51,960.69           0.00        0.00
 Viewtech Financial SER                    Unsecured     14,607.00     14,548.13        14,548.13           0.00        0.00
 Wells Fargo Bank                          Unsecured         681.00        642.24          642.24        161.49         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-40821        Doc 44      Filed 01/31/19     Entered 01/31/19 12:40:45             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $165,854.23              $0.00               $0.00
       Mortgage Arrearage                                   $136.18            $136.18               $0.00
       Debt Secured by Vehicle                                $0.00              $0.00               $0.00
       All Other Secured                                 $25,051.81         $25,051.81           $1,382.94
 TOTAL SECURED:                                         $191,042.22         $25,187.99           $1,382.94

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $127,468.94          $8,892.24              $0.00


 Disbursements:

         Expenses of Administration                             $5,711.29
         Disbursements to Creditors                            $35,463.17

 TOTAL DISBURSEMENTS :                                                                     $41,174.46


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
